Title: From Thomas Jefferson to William Short, 16 March 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Mar. 16. 1791.

Your private letter of June 5. by Dr. Bancroft came to hand Feb. 12. that of Oct. 25. was received Jan. 27. and that of Dec. 23. four days ago. If in consequence of my former letters Petit cannot be prevailed on to come, I will beg the favour of you to enquire about Mde. de Corny’s Maitre d’Hotel, who I know understood his business well, and if she considers his character as an honest one, and reasonably frugal in his management, I can rely on her judgment and her friendship to me. In that case if he will come for moderate wages, say three or four Louis a month I to feed him, lodge him, and pay his passage, I shall be glad to recieve him. But he must come immediately. Should he propose and make a sine qua non of my paying his passage back again to Havre, if he chuses to return, immediately on leaving my service, it is to be agreed to, provided he stays with me two or three years at least. If he will not come and you can send another of whose skill and honesty you can be satisfied, you will oblige me. If they are not tied up to Diligence money only to the port of embarcation, and passage money across the sea, they may by sea-stores, sea-clothes and the lord knows what make that part of the business very heavy. I leave the whole to your discretion and friendship, as to person, character and terms, assured you will do better governing yourself according to circumstances.—Pray get me by some means or other a compleat set of Piranesi’s drawings of the Pantheon, and especially the correct design for it’s restoration as proposed by I forget whom, which was not executed, and of which I have heard you speak. I wish to render them useful in the public buildings  now to be begun at Georgetown. To this I wish Frouillé would add Desgodetz’s antient buildings of Rome. I must on another occasion open a correspondence with him to send me the books I may want, and have their amount remitted to him once a year. I mention this book now as immediately wanting and as a good opportunity may occur for sending it.
No decision is taken yet with respect to the missions either of France or Holland. The less they are pressed, the better for your wishes as the President will know you more and more himself. To overdo a thing with him is to undo it. I am steering the best I can for you. The excessive unpopularity of the excise and bank bills in the south [will] I apprehend produce a stand against the federal government. In this case the public paper will tumble precipitately. I wish there was someone here authorized to take out yours because if the danger does not take place or passes easily he could buy in again to advantage. Indeed you could not do better than subscribe it into the bank where you cannot recieve less than 6 per cent and may perhaps recieve ten. Very particular reasons prohibit me from acting for you in this way. By no means appoint anybody of the Treasury. I am my dear Sir Your sincere friend & servt.

Th: Jefferson

